Per Curiam,
While we do not regard the decree appealed from in this *105case as a final decree, we are very clear that the common pleas has jurisdiction of the case and the parties. That court now possesses all the power of a court of equity in partition cases. We cannot now discuss the merits of the controversy, but we are of opinion that the plaintiff’s interest is sufficient to sustain a bill and that the rights of all the parties can be determined in the subsequent proceedings.
Decree affirmed.